Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim s 1-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anthony (US 2003/0063590 A1).
 
Anthony discloses  diode , as Anthony discloses forming circuitry including a diode (para. 0007) including
A lower conductor or  electrode 110 (para. 0024 and Fig. 1C)   including a base and a single pedestal upward from the base , as Anthony discloses the conductor 170 may be between the spacers 120, and may be extending upward between the spacers 120 and may be a diode (para. 0036 and Fig. 1C), the spacers 120 being insulators (para. 0030)
An upper electrode 160, as Anthony discloses upper conductor 160 (para. 0033 and Fig. 1C) and bottom conductor 110 (para. 0033 and Fig. 1C)
An intermediate diode structure between the upper and lower electrodes, as Anthony discloses conductive spacers 130 and insulative material 140, which, as stated above can have the diode 170 placed within the layer 140, the diode 170 extending in the upward direction from the conductor layer 110, as stated above.
Although Anthony does not explicitly state the diode 170 extends upward, one of ordinary skill in the art would at the time of the invention would have formed the diode 170 extending upward, as Anthony discloses the diode would be positioned to contact the upper electrode 160, which would position the diode 170 in an upwardly extending position between the spacers.
Re claim 2:  the diode base includes a conductive material, as Anthony discloses layer 110 is conductor (para. 0033 and Fig. 1C).
Re claim 3:  the diode pedestal material projects upwardly from the base, as Anthony discloses as stated above can have the diode 170 placed within the layer 140, the diode 170 extending in the upward direction from the conductor layer 110, as stated above, as although Anthony does not explicitly state the diode 170 extends upward, one of ordinary skill in the art would at the time of the invention would have formed the diode 170 extending upward, as Anthony discloses the diode would be positioned to contact the upper electrode 160, which would position the diode 170 in an upwardly extending position between the spacers. 
Re claim 4:  Anthony disclose the lower electrode includes the same material as the pedestal, as Anthony discloses the layer 170 which may be a diode may be a diode material or a resistor material or an antifuse material, and Anthony also discloses the material of the base 110 may be polysilicon or materials such as aluminum, copper or alloys, which is a disclosure of that the base and the material 170 may be the same , as Anthony discloses 170 may be a diode material, as stated above, which is a disclosure that the material of the base and of 170 may be the same, as it is well known in the art that the diode material may be polysilicon.
Re claim 5:  Anthony discloses portions of the upper electrode are supported by insulative material, as shown in Fig. 1C, the insulative material 120 supports top conductor or electrode 160 (Fig 1C and para. 0023 and 0043).
Re claim 6:   Anthony discloses forming insulative material over a base 110 (para. 0038 and Fig. 1C)
Patterning the insulative material to form a first opening extending through the insulative material to the base 
Forming spacer material in the opening
Patterning the spacer into a pair of spacers defining a second opening having a width narrower than a width of the first opening, as Anthony discloses forming an opening and then forming spacers by forming a second smaller opening in the spacer layer which is formed in the first opening  (para. 0055 and 0056)
Forming electrically conductive material in the second opening and between the spacers
An intermediate diode structure between the upper and lower electrodes, as Anthony discloses conductive spacers 130 and insulative material 140, which, as stated above can have the diode 170 placed within the layer 140, the diode 170 extending in the upward direction from the conductor layer 110, as stated above.
Although Anthony does not explicitly state the diode 170 extends upward, one of ordinary skill in the art would at the time of the invention would have formed the diode 170 extending upward, as Anthony discloses the diode would be positioned to contact the upper electrode 160, which would position the diode 170 in an upwardly extending position between the spacers.
Removing the spacer to form third and fourth openings about the electrically conductive material, Anthony disclose the insulator plug in the opening may be partially removed, as Anthony discloses removing portions of spacers 330  (Rig. 3B and Fig. 3C shows portions of spacers 330 removed and replaced by layer 370 in Fig. 3B and Fig. 3C an described in para. 0052)
Depositing one or more layers in the third and fourth openings and over the insulative material, ad shown in Fig. 3B  and Fig. 3C  over the base, and over the conductive material to form an intermediate diode structure and 
Forming an electrode over the intermediate diode structure to form the diode, electrode 360 shown in Fig. 3C (para. 0051 and 0052).
Re claim 7:  the patterning of the insulative material includes photolithographic processing
Re claim 8:  the spacers are formed by forming a continuous layer of spacer material across the insulative material in the first opening, as shown in Fig. 3D (para. 0052), the spacers 330 are formed by etching the layer 330 which is across the opening and then etched.  
Re claim 9:  Anthony discloses the spacer is anisotropically etched to leave the pair of spacers (para 0041) using for example anisotropic reactive ion etching (para. 0040).
Re claim 10:  Anthony disclose s ALD is used to form the one or more layers of intermediate diode structure, as Anthony discloses spacer material 140 may be deposited by ALD (para. 0040 and Fig. 1C and Fig. 2C).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895